On June 22, 1993, the Defendant was sentenced to twenty (20) years for Sexual Intercourse Without Consent; with credit for 26 days time served.
On November 19,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Judge Robert Boyd advised James LaTray that he had sentenced him in a previous matter, and gave Mr. LaTray the opportunity to have his sentence heard with a two-member panel or to continue the hearing and a three-member panel would hear it at a later time. Mr. LaTray agreed to have Judge Boyd recuse himself from the matter and have his case heard with a two-member panel.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman and Hon. 6. Todd Baugh, Member.